DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: the specification refers to multiple different components with the same number. For example, the number 53 is used to refer to a build plate ([0062]) and a cutter/grabber head ([0068]). The number 58 is used to refer to a sheet supply ([0058]), an input tray ([0062]), and a paper feed mechanism ([0068]). This list may not be exhaustive, and other instances may be present in the specification. The specification should be amended such that each number refers to a single component of the invention throughout.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a paper feed mechanism and a substrate grabber in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification and drawings shows that the paper feed mechanism is a roller (59 in Figures) and that the substrate grabber comprises a support surface with a gripper portion engaging therewith (Figures; [0072]).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,682,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,682,513 contain the same limitations of the instant claims with only minor changes.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 4-5, 11-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawaguchi (US 5,578,155).
 Kawaguchi teaches systems for forming a three-dimensional object by laminating sheet members. Kawaguchi teaches a liquid jet unit (31) which applies an adhesive onto sheet members at a table (12) (See Fig. 9; description of Fourth Embodiment), a film supply unit (150) which receives a plurality of cut films (CF) and feeds individual cut films as desired (See Fig. 23; description of Eleventh Embodiment), and a film feeding unit (160) for transporting the individual cut films from the film supply unit to a table unit (10) where the three-dimensional object is formed (See Fig. 23-24(C); description of Eleventh Embodiment). While the examples are shown in Kawaguchi with a film, sheets of paper may also be used (See col. 2, lines 16-17; col. 17, lines 3-5). The liquid jet unit of Kawaguchi reads on the instantly claimed dispenser, and it can be clearly seen in Fig. 9 that the liquid jet unit is in fluid communication with an adhesive reservoir as claimed. The film supply unit, film feeding unit, and table of Kawaguchi read on the instantly claimed paper feed mechanism, substrate grabber, and build object location, respectively.
Kawaguchi does not teach a single embodiment which includes the dispenser, paper feed mechanism, and substrate grabber all together as claimed. However it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the various elements of Kawaguchi to arrive at the instantly claimed invention because Kawaguchi teaches that all of these components were recognized in the prior art as being suitable for use in systems for forming three-dimensional objects. Substituting the various functionally equivalent components of Kawaguchi for one another does not patentably distinguish the claimed invention from the prior art.

Regarding claims 4-5 and 19 the recitation of materials worked on by an apparatus do not impart patentability to the claims. Claims 4-5 and 19 provide no additional structure to the system of Kawaguchi, but instead only require that the system be used with colored sheets. Since Kawaguchi teaches a system which is configured to receive a plurality of sheets in a stack and selectively feed individual ones as desired, as described above, it is reasonable to conclude that the system of Kawaguchi could perform these same functions with paper sheets of any color or multiple colors.
Regarding claims 14-17, the film supply unit (150) of Kawaguchi comprises a receiver which holds a stack of sheets and a roller which draws individual sheets from the stack, as is clearly seen in Fig. 23. The film feeding unit (160) in the Eleventh Embodiment of Kawaguchi comprises an endless chain (162) with film holding mechanisms (164) comprising plate members (171,172) which engage a front end of a sheet to transport the sheet to the table unit (10) to form the three-dimensional object. The film feeding unit reads on the instantly claimed grab head which grips a sheet from the feed roller and positions it at a build object location. The plate members alternate between a rest position (Fig. 24A) and a grip position (Fig. 24B). Either plate member can read on the instantly claimed grip portion, while the other plate member provides a support surface when the film holding mechanism is engaged.

Claims 3 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawaguchi (US 5,578,155) in view of Ueda (US 6,506,477).

Ueda teaches an apparatus for forming a three-dimensional object. The apparatus includes a feed mechanism which can receive sheets having varying thicknesses (See Figs. 29-30; col. 14, lines 12-51).
It would have been obvious to one of ordinary skill in the art to use a feed mechanism configured to receive paper sheets of different thicknesses, such as the one taught by Ueda, in the system of Kawaguchi. The rationale to do so would have been the motivation provided by the teaching of Ueda that to do so would predictably reduce the number of sheets used and thereby reduce the time required to form an object (See col. 14, lines 44-47).

Claims 6, 7, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawaguchi (US 5,578,155) in view of Kuo (US 5,383,999).
 Kawaguchi teaches systems for forming a three-dimensional object by laminating paper sheet members, as detailed above. Kawaguchi does not expressly disclose a water-based polyvinyl acetate (PVA) adhesive as claimed.
Kuo teaches methods and systems in which multiple paper layers are bonded to one another with white glue (See Summary of the Invention). White glue is understood in the prior art to be a water-based PVA adhesive which is ubiquitous in the art and commonly used to bond porous materials such as paper.
It would have been obvious to one of ordinary skill in the art at the time of invention to use white glue to bond the paper sheets of Kawaguchi because Kuo teaches that white glue was known in 
Regarding the method of claim 21, Kawaguchi teaches a method in which a three-dimensional object is formed by stacking individual sheets together with liquid adhesive which is dispensed at specific locations on the sheets by a dispensing device, as detailed above. Kawaguchi also teaches that the scrap material is removed from the three-dimensional object (See Fig. 4D to Fig. 4E; col. 8, lines 52-54). The discarding of the removed material is implicit in the disclosure, since this material is not part of the eventual product and is removed.
Regarding claim 22, the examiner is taking official notice that it is well known and conventional to use rapid prototyping to form constituent parts which are later formed into a larger object. It would have been obvious to one of ordinary skill in the art at the time the invention was made that the objects made using the method of Kawaguchi may be joined to one another to form a larger object.

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawaguchi (US 5,578,155) in view of Pierce (US 4,167,916).
Kawaguchi teaches a system for forming a three-dimensional object, as detailed above.
Kawaguchi does not expressly disclose an adhesive applicator wheel having a contact surface comprising a plurality of circumferentially spaced recesses for receiving adhesive and a wipe as claimed. 
Pierce teaches a dispensing device comprising an applicator wheel (20) having a plurality of circumferentially spaced recesses (52) for receiving adhesive and a seal comprising a wing (42) and a blade (43) which form a sealed adhesive chamber (40) (See Figures 1 -2; col. 3, line 55 to col. 5, line 51).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the dispensing device of Pierce in the system of Kawaguchi because the teachings of Pierce show that such a dispenser was recognized in the prior art as being suitable for the controlled application of 
Regarding claim 9, Kawaguchi and Pierce do not expressly disclose that the adhesive is deposited from the adhesive filled recess to the paper by means of capillary action. However such a feature would have been obvious in the proposed combination. Since paper is a porous material and the adhesive is a fluid, at least some degree of capillary action would be present when the adhesive and the paper substrate are brought into contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CARSON GROSS/               Primary Examiner, Art Unit 1746